Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 22, 2016

                                     No. 04-16-00244-CV

                                  SIG GROUP ENT. LLC,
                                        Appellant

                                               v.

                                         MWJI, LLC,
                                          Appellee

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-21171
                         Honorable Antonia Arteaga, Judge Presiding


                                        ORDER
        On June 20, 2016, appellee filed a Motion to Dismiss Accelerated Appeal as Moot. If
appellant desires to file a response to the motion, it must do so no later than July 5, 2016. If
appellant does not respond by July 5, 2016, this court will rule on appellee’s motion without
benefit of a response.


                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of June, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court